Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 


This EMPLOYMENT AGREEMENT is made and entered into as of the 11th day of May,
2010 (the “Agreement”), by and between CHINA GREEN AGRICULTURE, INC., a Nevada
corporation (the “Company”), having its principal place of business at 3rd
Floor, Borough A, Block A. No.181, South Taibai Road, Xi’an, Shaanxi Province,
People’s Republic of China 710065, and Ken Ren (the “Executive”), having PRC
National ID No. (or Passport No.) G41541364 and having an address at 8610 EP
True Pkwy, West Des Moines, IA 50266 (collectively the “Parties”).


WITNESSETH:
 
WHEREAS, the Company is engaged in the business of research, development,
production and distribution of humic acid organic liquid compound fertilizer
(the “Business”); and
 
WHEREAS, Executive has represented that he has the experience, background and
expertise necessary to enable him to be the Company’s Chief Financial Officer;
and
 
WHEREAS, based on such representation, and the Company’s reasonable due
diligence, the Company wishes to employ Executive as its Chief Financial
Officer, and Executive wishes to be so employed, in each case, upon the terms
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:
 
1.      DEFINITIONS.  As used herein, the following terms shall have the
following meanings:
 
1.1 “Affiliate” means any Person controlling, controlled by or under common
control with the Company.
 
1.2 “Board” means the Board of Directors of the Company.
 
1.3 “Common Stock” means the Company’s $.001 par value per share common stock.
 
1.4 “Cause” means (i) conviction of any crime whether or not committed in the
course of his employment by the Company; (ii) Executive’s refusal to carry out
instructions of the Chief Executive Officer or the Board which are consistent
with Executive’s role as Chief Financial Officer; or (iii) the breach of any
representation, warranty or agreement between Executive and Company.
 
1.5 “Date of Termination” means (a) in the case of a termination for which a
Notice of Termination (as hereinafter defined in Section 5.3) is required, 30
days from the date of actual receipt of such Notice of Termination or, if later,
the date specified therein, as the case may be, and (b) in all other cases, the
actual date on which the Executive’s employment terminates during the Term of
Employment (as hereinafter defined in Section 3) (it being understood that
nothing contained in this definition of “Date of Termination” shall affect any
of the cure rights provided to the Executive or the Company in this Agreement).
 

--------------------------------------------------------------------------------


 
1.6 “Disability” means Executive’s inability to render, for a period of three
consecutive months, services hereunder due to his physical or mental incapacity.
 
1.7 “Effective Date” means  May 11, 2010.
 
1.8 “Person(s)” means any individual or entity of any kind or nature, including
any other person as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, and as used in Sections 13(d) and 14(d) thereof.
 
1.9 “Prospective Customer” shall mean any Person which has either (a) entered
into a nondisclosure agreement with the Company or any Company subsidiary or
Affiliate or (b) has within the preceding 12 months received a currently pending
and not rejected written proposal in reasonable detail from the Company or any
of the Company’s subsidiary or Affiliate.
 
2.      EMPLOYMENT.
 
2.1 Agreement to Employ. Effective as of the Effective Date, the Company hereby
agrees to employ Executive, and Executive hereby agrees to serve, subject to the
provisions of this Agreement, as an officer and employee of the Company.
 
2.2 Duties and Schedule. Executive shall serve as the Company’s Chief Financial
Officer and shall have such responsibilities as designated by the Company’s
Chief Executive Officer or the Board that are not inconsistent with applicable
laws, regulations and rules.  Executive shall report directly to the Company’s
Chief Executive Officer or the Board, or the Audit Committee thereof, as
circumstances may require.
 
3.      TERM OF EMPLOYMENT. Unless Executive’s employment shall sooner terminate
pursuant to Section 5, the Company shall employ Executive for a term commencing
on the Effective Date and ending on the first anniversary thereof (the
“Term”).  The term shall automatically renew for an additional year unless
either Party provides notice to the other that the Term shall not continue
within 60 days prior to the end of the prior Term.  The period during which
Executive is employed pursuant to this Agreement shall be referred to as the
“Term” or the “Term of Employment”.
 
4.      COMPENSATION.
 
4.1 Salary. Executive’s salary during the Term shall be $120,000 per year (the
“Salary”), payable in twice-monthly payments and in US Dollars. All applicable
withholding taxes shall be deducted from such payments.  The Board will review
Executive’s Salary at least once per year and may, in its discretion, increase
or decrease the Salary in accordance with the Company’s compensation policies. A
discretionary bonus, if any, may be paid each year as determined solely by the
Board.
 
2

--------------------------------------------------------------------------------


4.2 Vacation. Executive shall be entitled to fifteen (15) days of paid vacation
per year taken at such times so as to not materially impede his duties
hereunder. Executive shall be entitled to a pro rata number of days of paid
vacation during the period beginning on the Effective Date through the end of
the first fiscal year.  Vacation days that are not taken may not be carried over
into future years.  Illness days shall be consistent with the Company’s standard
policies and applicable U.S. law.  Executive should be entitled to standard U.S.
federal government holidays in addition to vacation or illness days.
 
4.3 Business Expenses. Executive shall be reimbursed by the Company for all
ordinary and necessary expenses incurred by Executive in the performance of his
duties hereunder on behalf of the Company, such expenses not to exceed $500 per
month without the prior written approval of the Company.
 
4.4 Section 409A Compliance.  The Executive and the Company intend that any
compensation under this Agreement shall be paid in compliance with Section 409A
of the Internal Revenue Code such that there are no adverse tax consequences,
interest, or penalties as a result of the payments.  Notwithstanding any other
provisions of this Agreement to the contrary, any payment or benefits otherwise
due to the Executive upon the Executive’s termination from employment with the
Company shall not be made until and unless such termination from employment
constitutes a “Separation from Service”, as such term is defined under Section
409A of the Internal Revenue Code.  This provisions shall have no effect on
payments or benefits otherwise due or payable to the Executive or on the
Executive’s behalf, which are not on account of the Executive’s termination from
employment with the Company, including as a result of the Executive’s death. 
Furthermore, if the Company reasonably determines that the Executive is a
“Specified Employee” as defined by Section 409A, upon termination of Executive’s
employment for any reason other than death (whether by resignation or
otherwise), no amount may be paid to the Executive earlier than six months after
the date of termination of Executive’s employment if such payment would violate
Section 409A and the regulations issued thereunder, and payment shall be made,
or commence to be made, as the case may be, on the date that is six months and
one day after the termination of Executive’s employment.  Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A. 
 
5.      TERMINATION.
 
5.1 Termination Due to Death or Disability.
 
5.1.1 Death. This Agreement shall terminate immediately upon the death of
Executive.  Upon Executive’s death, Executive’s estate or Executive’s legal
representative, as the case may be, shall be entitled to Executive’s accrued and
unpaid Salary and vacation as of the date of Executive’s death, plus all other
compensation and benefits that were vested through the date of Executive’s
death.
 
3

--------------------------------------------------------------------------------


 
5.1.2 Disability. In the event of Executive’s Disability, this Agreement shall
terminate and Executive shall be entitled to (a) accrued and unpaid vacation
through the first date that a Disability is determined; and (b) all other
compensation and benefits that were vested through the first date that a
Disability has been determined.
 
5.2  Termination .  Both the Company and the Executive may terminate the
employment hereunder by delivery of written notice to the other party at least
thirty (30) days prior to termination date or with a shorter notice period if
agreed upon by the Parties. At Company’s sole discretion, it may substitute
thirty (30) days salary in lieu of such written notice. However, that in the
event of a breach of this Agreement by the Executive or an event which would
constitute “Cause”, the Company may immediately terminate this Agreement upon
written notice with no waiting period or substituting salary.  Upon the
effective date of termination under this Section 5.2, Executive shall be
entitled to (a) accrued and unpaid vacation through such effective date; and (b)
all other compensation and benefits that were vested through such effective
date.
 
5.3  Notice of Termination.  Any termination of the Employment by the Company or
the Executive shall be communicated by a notice in accordance with Section 8.4
of this Agreement (the “Notice of Termination”).
 
5.4  Payment. The Executive shall not be entitled to severance payments upon any
termination provided in Section 5 herein. Except as otherwise provided in this
Agreement, any payments to which the Executive shall be entitled under this
Section 5, including, without limitation, any economic equivalent of any
benefit, shall be made as promptly as possible following the Date of
Termination, but in no event more than 30 days after the Date of
Termination.  If the amount of any payment due to the Executive cannot be
finally determined within thirty (30) days after the Date of Termination, such
amount shall be reasonably estimated on a good faith basis by the Company and
the estimated amount shall be paid no later than thirty (30) days after such
Date of Termination.  As soon as practicable thereafter, the final determination
of the amount due shall be made and any adjustment requiring a payment to
Executive shall be made as promptly as practicable.  The payment of any amounts
under this Section 5 shall not affect Executive’s rights to receive any workers’
compensation benefits.
 
6.      EXECUTIVE’S REPRESENTATION. The Executive represents and warrants to the
Company that: (a) he is subject to no contractual, fiduciary or other obligation
which may affect the performance of his duties under this Agreement; (b) he has
terminated, in accordance with their terms, any contractual obligation which may
affect his performance under this Agreement; and (c) his employment with the
Company will not require him to use or disclose proprietary or confidential
information of any other person or entity.
 
7.      NON-COMPETITION: NON-DISCLOSURE; INVENTIONS.
 
7.1 Trade Secrets. Executive acknowledges that his employment position with the
Company is one of trust and confidence. Executive further understands and
acknowledges that, during the course of Executive's employment with the Company,
Executive will be entrusted with access to certain confidential information,
specialized knowledge and trade secrets which belong to the Company, or its
subsidiaries, including, but not limited to, their methods of operation and
developing customer base, its manner of cultivating customer relations, its
practices and preferences, current and future market strategies, formulas,
patterns, patents, devices, secret inventions, processes, compilations of
information, records, and customer lists, all of which are regularly used in the
operation of their business and which Executive acknowledges have been acquired,
learned and developed by them only through the expenditure of substantial sums
of money, time and effort, which are not readily ascertainable, and which are
discoverable only with substantial effort, and which thus are the confidential
and the exclusive Property of the Company and its subsidiaries (hereinafter
“Trade Secrets”). Executive covenants and agrees to use his best efforts and
utmost diligence to protect those Trade Secrets from disclosure to third
parties.  Executive further acknowledges that, absent the protections afforded
the Company and its subsidiaries in Section 7, Executive would not be entrusted
with any of such Trade Secrets. Accordingly, Executive agrees and covenants
(which agreement and covenant shall survive the termination of this Agreement
regardless of the reason) as follows:
 
4

--------------------------------------------------------------------------------


 
7.1.1     Executive will at no time take any action or make any statement that
will disparage or discredit the Company, any of its subsidiaries or their
products or services;
 
7.1.2     During the period of Executive's employment with the Company and for
sixty (60) months immediately following the termination of such employment,
Executive will not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Company and its subsidiaries or as
may be required by law, any Trade Secret used or useable by the Company or any
of its subsidiaries, divisions or Affiliates (collectively the “Companies”) in
connection with their respective businesses, known to Executive as a result of
his employment by the Company, or other relationship with the Companies, and
which is not otherwise publicly available. Executive further agrees that during
the term of this Agreement and at all times thereafter, he will keep
confidential and not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Companies or as may be required by
applicable law, any information received by him during the course of his
employment with regard to the financial, business, or other affairs of the
Companies, their respective officers, directors, customers or suppliers which is
not publicly available;
 
7.1.3     Upon the termination of Executive's employment with the Company,
Executive will return to the Company all documents, customer lists, customer
information, product samples, presentation materials, drawing specifications,
equipment and other materials relating to the business of any of the Companies,
which Executive hereby acknowledges are the sole and exclusive property of the
Companies or any one of them.  Nothing in this Agreement shall prohibit
Executive from retaining, at all times any document relating to his personal
entitlements and obligations, his rolodex, his personal correspondence files;
and any additional personal property;
 
7.1.4     During the term of the Agreement and, for a period of three (3) months
immediately following the termination of the Executive's employment with the
Company, Executive will not: compete, or participate as a shareholder, director,
officer, partner (limited or general), trustee, holder of a beneficial interest,
employee, agent of or representative in any business competing directly with the
Companies without the prior written consent of the Company, which may be
withheld in the Company’s sole discretion; provided, however, that nothing
contained herein shall be construed to limit or prevent the purchase or
beneficial ownership by Executive of less than five percent of any security
registered under Section 12 or 15 of the Securities Exchange Act of 1934;
 
5

--------------------------------------------------------------------------------


 
7.1.5     During the term of the Agreement and, for a period of eighteen (18)
months immediately following the termination of the Executive's employment with
the Company, Executive will not:
 
7.1.5.1     solicit or accept competing business from any customer of any of the
Companies or any person or entity known by Executive to be or have been, during
the preceding 18 months, a customer or Prospective Customer of any of the
Companies without the prior written consent of the Company;
 
7.1.5.2     encourage, request or advise any such customer or Prospective
Customer of any of the Companies to withdraw or cancel any of their business
from or with any of the Companies; or
 
7.1.6     Executive will not during the period of his employment with the
Company and, subject to the provisions hereof for a period of eighteen (18)
months immediately following the termination of Executive's employment with the
Company,
 
7.1.6.1     conspire with any person employed by any of the Companies with
respect to any of the matters covered by this Section 7;
 
7.1.6.2     encourage, induce or solicit any person employed by any of the
Companies to facilitate Executive's violation of the covenants contained in this
Section 7;
 
7.1.6.3     assist any entity to solicit the employment of any employee of any
of the Companies; or
 
7.1.6.4     employ or hire any employee of any of the Companies, or solicit or
induce any such person to join the Executive as a partner, investor, coventurer,
or otherwise encourage or induce them to terminate their employment with any of
the Companies.
 
7.2     Executive expressly acknowledges that all of the provisions of this
Section 7 of this Agreement have been bargained for and Executive's agreement
hereto is an integral part of the consideration to be rendered by the Executive
which justifies the rate and extent of the compensation provided for hereunder.
 
7.3     Executive acknowledges and agrees that a violation of any one of the
covenants contained in this Section 7 shall cause irreparable injury to the
Company, that the remedy at law for such a violation would be inadequate and
that the Company shall thus be entitled to temporary injunctive relief to
enforce that covenant until such time that a court of competent jurisdiction
either (a) grants or denies permanent injunctive relief or (b) awards other
equitable remedy(s) as it sees fit.
 
6

--------------------------------------------------------------------------------


 
7.4 Successors.
 
7.4.1 Executive. This Agreement is personal to Executive and, without the prior
express written consent of the Company, shall not be assignable by Executive,
except that Executive’s rights to receive any compensation or benefits under
this Agreement may be transferred or disposed of pursuant to testamentary
disposition, intestate succession or a qualified domestic relations order or in
connection with a Disability.  This Agreement shall inure to the benefit of and
be enforceable by Executive’s estate, heirs, beneficiaries, and/or legal
representatives.
 
7.4.2 The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
 
7.5 Inventions and Patents. The Company shall be entitled to the sole benefit
and exclusive ownership of any inventions or improvements in products,
processes, or other things that may be made or discovered by Executive while he
is in the service of the Company, and all patents for the same. During the Term,
Executive shall do all acts necessary or required by the Company to give effect
to this section and, following the Term, Executive shall do all acts reasonably
necessary or required by the Company to give effect to this section.  In all
cases, the Company shall pay all costs and fees associated with such acts by
Executive.
 
8.      MISCELLANEOUS.
 
8.1 Indemnification. The Company and each of its subsidiaries shall, to the
maximum extent provided under applicable law, indemnify and hold Executive
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Executive’s employment by the Company, other than any such Losses incurred as a
result of Executive’s negligence or willful misconduct.  The Company shall, or
shall cause a subsidiary thereof to, advance to Executive any expenses,
including attorney’s fees and costs of settlement, incurred in defending any
such proceeding to the maximum extent permitted by applicable law.  Such costs
and expenses incurred by Executive in defense of any such proceeding shall be
paid by the Company or applicable subsidiary in advance of the final disposition
of such proceeding promptly upon receipt by the Company of (a) written request
for payment; (b) appropriate documentation evidencing the incurrence, amount and
nature of the costs and expenses for which payment is being sought; and (c) an
undertaking adequate under applicable law made by or on behalf of Executive to
repay the amounts so advanced if it shall ultimately be determined pursuant to
any non-appealable judgment or settlement that Executive is not entitled to be
indemnified by the Company or any subsidiary thereof.  the Company will provide
Executive with coverage under all director’s and officer’s liability insurance
policies which is has in effect during the Term, with no deductible to
Executive.
 
7

--------------------------------------------------------------------------------


 
8.2 Applicable Law. Except as may be otherwise provided herein, this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, applied without reference to principles of conflict of laws.
 
8.3 Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors or legal representatives.
 
8.4 Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:


Ken Ren
8610 EP True Pkwy
                                West Des Moines, IA 50266
Telephone:  530-220-3026
E-mail: kencren@gmail.com


If to the Company:


3rd Floor, Borough A, Block A. No.181
South Taibai Road, Xi’an, Shaanxi Province,
People’s Republic of China 710065
Attn:  Mr. Tao Li, Chief Executive Officer
Tel: (86-29) 8826-6368


With a copy to (which shall not constitute notice):


Elizabeth F. Chen, Esq.
Pryor Cashman LLP
7 Times Square
New York, New York 10036
Tel: 212-326-0199


Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.


8.5 Withholding. The Company may withhold from any amounts payable under the
Agreement, such federal, state and local income, unemployment, social security
and similar employment related taxes and similar employment related withholdings
as shall be required to be withheld pursuant to any applicable law or
regulation.
 
8.6 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and any such provision which is not valid or enforceable in
whole shall be enforced to the maximum extent permitted by law.
 
8

--------------------------------------------------------------------------------


 
8.7 Captions. The captions of this Agreement are not part of the provisions and
shall have no force or effect.
 
8.8 Entire Agreement. This Agreement contains the entire agreement among the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
8.9 Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive’s employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.
 
8.10 Waiver.  Either Party's failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.
 
8.11 Joint Efforts/Counterparts. Preparation of this Agreement shall be deemed
to be the joint effort of the parties hereto and shall not be construed more
severely against any party.  This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
8.12 Representation by Counsel. Each Party hereby represents that it has had the
opportunity to be represented by legal counsel of its choice in connection with
the negotiation and execution of this Agreement.
 
-- Signature page follows --
 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


 

EMPLOYEE:     CHINA GREEN AGRICULTURE, INC.                      
/s/ Ken Ren
   
/s/ Tao Li
 
Ken Ren
   
Tao Li
 
 
   
Chief Executive Officer
 

 
10

--------------------------------------------------------------------------------


 